DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are currently pending in the present application, with claims 1, 8, and 15 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2020 has been considered by the examiner.
Claim Interpretation
The following terms are being interpreted according to the definitions set forth in the corresponding disclosure:
Image generation system is being interpreted as a machine learning-based system that is configured to generate an output image using the input image, the facial expression description, and the pose description.
Paragraph 25 sets forth that the “image generation system 100 is a machine learning-based system that is configured to generate the output image 108 using the input image 102, the facial expression description 104, and the pose description 106
Reference shape description is being interpreted as a numerical model that describes the shape of the subject’s face in the first frame.
Paragraph 38 sets forth that the “reference shape description 228 is a numerical model that describes the shape of the subject’s face in the first frame 223. The reference shape description 228 is determined using a trained face shape model that is implemented using machine learning techniques.”  
Target shape description is being interpreted as a numerical model that is an estimated shape of the subject’s face based on the shape of the subject’s face in the first frame and as modified based on the expression difference and the pose difference.
Paragraph 46 sets forth that the “target shape description 231 is a numerical model that the estimated shape of the subject’s face based on the shape of the subject’s face in the first frame 223 and as modified based on the expression difference 226 and the pose difference 227.”
Facial expression difference is being interpreted as the difference between a first facial expression description and a second facial expression description.
Paragraph 31 sets forth “[a]n expression difference 226 (also referred to as an expression delta) is determined based on a difference between a first facial expression description for the first frame 223 and a second facial expression description for the second frame 224.”
Facial expression description is being interpreted as a relative value that describes the target facial expression in terms of a difference between a source facial expression from the input image and the target facial expression
Paragraph 22 sets forth that “[i]n the implementations that are described herein, the facial expression description 104 is a relative value that describes the target facial expression in terms of a difference between a source facial expression from the input image and the target facial expression.”
Pose difference
Paragraph 34 sets forth that a “pose difference 227 (also referred to as a pose delta) is determined based on a difference between a first pose description for the first frame 223 and a second pose description for the second frame 224.”
Pose description is being interpreted as a description of the orientation of the face to be depicted in the output image.
Paragraph 23 sets forth that the “pose description 106 is a description of the orientation of the face to be depicted in the output image.”
Image generator is being interpreted as a machine learning model that generates a generated image, which is a simulated image that corresponds to the shape of the rendered target shape and has the appearance of the input image.
Paragraph 56 sets froth that the “image generator 112 is a machine learning model, such as a neural network, that is trained during operation of the image generator training system 440, as will be described further herein. The function of the image generator 112 is to generate a generated image 441, which is a newly generated synthetic image that corresponds to the shape (e.g., including  expression and pose) of the rendered target shape sample 433 and has the appearance of the input image sample 423.
Paragraph 17 sets forth that the “image generator is a trained machine learning model ( e.g., neural network) that is configured to generate an image that looks like a realistic image of a human face, incorporates a face shape ( e.g., including facial expression and pose) that is consistent with the face shape from the rendered version of the target face shape, and is consistent with the identity of the subject of the reference image (e.g., the person depicted in the generated image appears to be the same person as the subject of the reference image).”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: When considered as a whole with each and every limitation, using the plain and ordinary meaning of the limitations interpreted in light of the corresponding disclosure, the prior art of record does not teach or reasonably suggest each and every limitation as set forth in the claims.  For instance, with respect to claim 1, when considered as a whole with the remaining claimed limitations, the prior art of record does not teach or reasonably suggest determining a reference shape description based on the input image (the reference shape description being a numerical model that describes the face of the subject in the initial frame); determining a target shape description based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613